                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS LANG,                                :   CIVIL ACTION NO. 1:19-CV-719
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
JACK VANGORDER,                             :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 23rd day of December, 2019, upon consideration of

defendant’s motion (Doc. 7) to dismiss, and for the reasons set forth in the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The motion (Doc. 7) is GRANTED.

      2.     The complaint (Doc. 1-2) is DISMISSED.

      3.     Plaintiff is granted twenty (20) days from the date of this order to file a
             proposed amended complaint to cure the deficiencies with
             respect to the Fourteenth Amendment due process claim, Eighth
             Amendment claim, and First Amendment claim. Failure to timely file
             a proposed amended complaint will result in the dismissal of this
             action without further notice of court.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
